ORIGINAL                                                                                  01/20/2022



             IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 21-0508



                                           DA 21-0508
                                                                               FILED
  RANDALL KEITH ORTON,                                                         JAN 2 0 2022
                                                                            Bowen Greenwood
                                                                          Clerk of Supreme Court
               Petitioner and Appellant,                                     State nf Mnntana




        v.                                                         ORDER

  STATE OF MONTANA,

               Respondent and Appellee.


        Upon consideration of Appellant's motion for extension of time, and good cause
 appearing,
        IT IS HEREBY ORDERED that Appellant has until March 29, 2022, within which
 to file his opening brief.
        DATED this c-b day of January, 2022.
                                                  For the Court,




                                                               Chief Justice